Citation Nr: 0807238	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for a cervical 
spine disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION
 
The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection and a 30 
percent rating for PTSD.  The veteran appeared and gave 
testimony at an RO hearing in October 2005 and a transcript 
of that hearing is of record.  The Board remanded the claim 
for further development in December 2005.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by suicidal ideation, 
flashbacks, poor sleep, nightmares, crying spells, 
hyperalertness, irritability, exaggerated startle reflex, 
problems with memory and concentration, anxiety, difficulty 
coping with stress, depression, mood swings, and chronic 
pain.

2.  These symptoms have caused the veteran some social, 
recreational and vocational impairment. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher 
than 30 percent for post traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002; rating 
decisions in November 2001, August 2002, and February 2003; a 
statement of the case in July 2003; and supplemental 
statements of the case in February 2005 and May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

The veteran seeks an increased rating for his service-
connected PTSD, initially rated as 30 percent disabling.  
Since the veteran timely appealed his initial rating, the 
Board must consider whether the veteran is entitled to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2007).  Under the General 
Rating Formula for Mental Disorders, a 10 percent rating is 
provided for an acquired psychiatric disorder that causes an 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2007).  

A 30 percent rating is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2007).  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2007). 

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A score of 41-50 illustrates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  A score of 61-70 
illustrates some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD because his disability has 
contributed to the demise of two marriages and made it 
impossible for him to work full time.  He reports having 
severe mood swings, anxiety, depression, crying spells, 
flashbacks, intrusive thoughts, and hypervigilance.   

The medical evidence shows that in July 2002, the veteran had 
PTSD symptoms that included suicidal ideation, flashbacks, 
poor sleep, nightmares, crying spells, hyperalertness, 
irritability, exaggerated startle reflex, and problems with 
memory and concentration.  He was assigned a GAF score of 61 
indicating that his symptoms were mild.  

The veteran subsequently underwent a three-week PTSD 
outpatient program in November 2002.  At the time of his 
discharge, the veteran reported having problems sleeping, 
nightmares, flashbacks, anxiety, and nervousness at loud 
noises.  

During a VA examination in January 2003, the veteran reported 
that he had been divorced twice and was in the process of 
turning his real estate business over to his children.  He 
stated that his PTSD symptoms included anxiety, depressed 
mood, social withdrawal, anger, irritability, nightmares 
about his combat experiences, intrusive thoughts, and crying 
spells.  The examiner described the veteran as polite, 
cooperative, alert, oriented, relevant, and coherent.  The 
veteran was not in acute distress, his mood appeared to be 
within normal limits, and there was no evidence of psychosis.  
The veteran was assigned a GAF score of 55 for the past year 
indicating that his symptoms were moderate.  

In a letter dated July 2003, the veteran's former spouse 
stated that the veteran had difficulty sleeping and often 
awoke from nightmares afraid and in a cold sweat.  She stated 
that she had often witnessed the veteran having flashbacks, 
mood swings, and crying spells.

In a letter dated April 2005, a private physician stated that 
the veteran's PTSD caused him persistent symptoms of 
hypervigilance, difficulty coping with stress, depression, 
mood swings, crying spells, memory loss and chronic pain.  
The physician opined that it would be in the veteran's best 
interest to work in a situation that would not increase his 
stress. 

A VA physician, in a letter dated April 2005, stated his 
belief that the veteran's PTSD had become markedly worse 
between August 2000 and May 2002.  That physician, however, 
also stated that he could not accurately assess the severity 
of the veteran's condition because he was not a mental health 
provider. 

The veteran testified at his hearing in October 2005 that he 
no longer worked full time because his PTSD caused terrible 
memory loss that affected his ability to remember 
appointments.  He also stated that his condition limited him 
socially and made him sometimes wish that he was dead. 

The veteran underwent a second VA examination in August 2006.  
At that time, his symptoms were mild in severity and the 
frequency of reexperiencing symptoms was on cue.  The veteran 
did not report frequent nightmares and he had mild 
hyperarousal symptoms that varied according to cues.  The 
veteran barely met the criterion for avoidance and numbing 
symptoms because he enjoyed watching war movies and made no 
effort to avoid stimuli that would remind him of past combat.  
His sleep impairment was impacted by other medical 
conditions.  And, the veteran's social functioning was deemed 
adequate because he had recently traveled to Europe with his 
adult children and had tentative plans to remarry.  The 
veteran did not report any symptoms interfering with 
employment.  He was self-employed and had turned his business 
over to his son.  He referred to himself as semi-retired.  He 
did not want to take any medication for emotional problems or 
to pursue mental health treatment.  The examiner stated that 
the veteran was functioning well.  The examiner assigned a 
GAF score of 70 and opined that the veteran's PTSD symptoms 
were not severe enough to interfere with his occupational or 
social functioning.  

Upon thorough review, the Board finds that the record does 
not show that the veteran's PTSD symptoms produced the 
occupational and social impairment with reduced reliability 
and productivity required for a rating of 50 percent at any 
time under consideration.  His symptoms from July and 
November of 2002 were described as generally mild.  Although 
it appears that he had some social impairment due to suicidal 
ideation, flashbacks, poor sleep, nightmares, crying spells, 
hyperalertness, irritability, exaggerated startle reflex, 
problems with memory and concentration depressed mood, and 
anxiety, he continued to run his own real estate business.  
The evidence does not show that those symptoms resulted in 
reduced reliability and productivity of the level envisioned 
by the criteria for a 50 percent rating.

While the GAF score assigned during the January 2003 VA exam 
indicates that the veteran's symptoms had increased from mild 
to moderate, there is no evidence that he exhibited 
symptomatology consistent with a 50 percent rating like 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- or long-term memory; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective social relationships.  
While the veteran has claimed impairment of his memory, the 
evidence does not show that he retained only highly learned 
material or forgot to complete tasks as envisioned by the 
criteria for a 50 percent rating.

The Board notes that the veteran has reported some vague 
suicidal ideation.  Suicidal ideation is among the criteria 
for a 70 percent rating.  However, the evidence does not show 
that the veteran meets any of the remaining criteria listed 
for a 70 percent rating of that he has deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to his psychiatric symptomatology.  
Therefore, a 70 percent rating is not warranted.  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).

The veteran's ex-wife is not qualified to offer a medical 
opinion regarding the veteran's PTSD symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, she can provide 
competent evidence about matters that can be observed and 
described by a lay person.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Her statements reaffirm that the veteran has 
difficulty sleeping, nightmares, flashbacks, mood swings, and 
crying spells.  That information is already contained in the 
medical reports of record.

While the Board acknowledges that both the VA and the private 
physician are qualified to offer medical opinions, the Board 
finds that both the letters have less probative value that 
the VA psychiatric examinations, which were conducted by 
psychologists.  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Here, neither physician is a mental health provider.  
Additionally, the private physician does not explicitly state 
that the veteran cannot work due to his PTSD symptoms.  The 
physician simply opines that the veteran should not work in 
"a situation that would increase his stress."  Similarly, 
the VA physician does not specifically identify the veteran's 
symptoms or how they impact his life.  Accordingly, the Board 
finds that those opinions have less probative value that the 
examination reports of psychologists.  

Finally, the August 2006 examiner expressly concluded that 
veteran's PTSD symptoms were mild and not severe enough to 
interfere with his occupational or social functioning.  Thus, 
since the record does not show that the veteran's PTSD 
produced occupational and social impairment with reduced 
reliability and productivity required for a rating of 50 
percent during the appeals process, entitlement to a rating 
higher than 30 percent is not warranted.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 30 percent for PTSD and that claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

A January 2006 rating decision granted service connection for 
a cervical spine disability and assigned a 10 percent rating.  
In January 2007, within one year of the date of notification 
of that decision, the veteran filed a notice of disagreement 
with a the rating assigned for his cervical spine disability.  
Therefore, as no statement of the case has been issued, the 
Board finds that a remand is necessary for the issuance of a 
statement of the case.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issue of entitlement to an 
initial rating greater than 10 percent 
for a cervical spine disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


